*387OPINION
By PHILLIPS, PJ.
Plaintiff, employed, during the years 1943 to January 1947, by defendant as manager of Arlene Shops, Inc., operated by it in East Liverpool, Ohio, sued defendant in the municipal court of that city to recover five hundred dollars allegedly due her from defendant under a verbal contract entered into in August, 1945, for services rendered during such time in opening and securing a manager and assistant manager of a ladies outlet store operated by it in East Liverpool, which was formerly known as the Kiddie Shop, and not then in operation, and selling the stock thereof.
In the municipal court the parties waived trial by jury and submitted their case to the trial judge, who found for the defendant and entered judgment accordingly.
Plaintiff appealed from the judgment of the municipal court of East Liverpool to the court of common pleas of Columbiana County; which court reversed the judgment of the municipal court on the ground that it was against the manifest weight of the evidence, and entered judgment accordingly.
Defondant appealed from the judgment of the court of common pleas to this court on questions of law. Defendant contends that the judge of the court of common pleas erred to its prejudice “in disregarding evidence introduced in behalf of the appellant, the Arlene Shops, Inc., as appears by the bill of exceptions”; “in taking evidence of Mr. Berman, attorney for Dolores Brown, appellee, as being absolute and unquestionable”; “in reversing the judgment and decision of the municipal court of East Liverpool, Ohio”; and claims “other errors upon the record of the court of common pleas.”
In our opinion no useful purpose would be served by further reference to the evidence, other than to say that plaintiff claimed and introduced evidence in her attempt to prove her claim; and defendant denied and introduced evidence in an attempt to support its denial of the existence of the claimed contract.
The bill of exceptions has been read and the conclusion is reached that the judge of the court of common pleas did not err to defendant’s prejudice in any of the respects charged by defendant, except as noted herein; nor in finding that the judgment rendered by the judge of the municipal court of East Liverpool was against the manifest weight of the evidence. Accordingly the judgment of the court of common pleas finding that the judgment of the municipal court of East Liverpool is against the manifest weight of the evidence is affirmed.
However, we conclude that .the judge of the court of common *388pleas erred to defendant’s prejudice in entering final judgment for the plaintiff; and in that respect the judgment of that court is reversed and the cause is remanded to the Municipal Court of East Liverpool for further proceedings to be had in accordance with law.
Judgment affirmed in part and reversed in part.
NICHOLS, J, BUCKLEY, J, concur in judgment.